Exhibit 10.7

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 (the “Amendment”) by and between TPC Group LLC (formerly
known as Texas Petrochemicals LP) (the “Partnership”), TPC Group Inc. (formerly
known as Texas Petrochemicals Inc.) (the “Company”), and Russell T. Crockett,
Jr. (the “Executive”), effective as of January 1, 2009, is an amendment to that
certain Employment Agreement by and among the Partnership, the Company and the
Executive dated as of September 2, 2008 (the “Employment Agreement”).

RECITALS

The Partnership, the Company and the Executive have previously entered into the
Employment Agreement to provide for terms and conditions of the Executive’s
employment by the Company; and

The Partnership, the Company and the Executive desire to make certain changes to
the Employment Agreement to ensure that the Employment Agreement complies with
the applicable requirements of Section 409A of the Internal Revenue Code; and

Internal Revenue Service Notice 2010-6 permits this Amendment to be effective as
of January 1, 2009 and for the Employment Agreement to be treated as being
corrected on January 1, 2009.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Section 4(d) of the Employment Agreement is hereby amended to read as
follows:

“(d) Termination without Cause. The Company may terminate Crockett’s employment
hereunder at any time without cause; provided, however, that Crockett shall,
subject to the timing rules of Section 11, be entitled to: (i) accrued but
unpaid base salary and accrued vacation, less deductions required by law;
(ii) continued payment of Crockett’s Section 3(a)(i) base compensation until the
date that is twelve (12) months following the date of Crockett’s termination of
employment (the ‘Severance Amount’), with such salary continuation payments
continuing in accordance with the normal payroll practices of the Company; and
(iii) his Section 3(d) benefits until the date that is twelve (12) months
following the date of Crockett’s termination of employment.”

 

1



--------------------------------------------------------------------------------

2. The last sentence of Section 4(f) of the Employment Agreement is hereby
amended to read as follows:

“Under such circumstances, Crockett shall be entitled to (i) the severance
benefits set forth in Section 4(d) and paid at the time provided therein,
subject to the timing rules of Section 11 and (ii) any benefits granted him in
any long-term incentive plan.”

3. A new Section 11 is hereby added to the Employment Agreement to read as
follows:

“11. Section 409A.

(a) Notwithstanding anything in this Agreement to the contrary, if any provision
hereof would result in the imposition of an additional tax under Section 409A of
the Internal Revenue Code of 1986, as amended, (the ‘Code’) and related
regulations and Treasury pronouncements (‘Section 409A’), that provision will be
reformed to avoid imposition of the applicable tax to the extent permissible
under Section 409A and no action so taken shall be deemed to adversely affect
Crockett’s rights under this Agreement. The benefits under this Agreement are
intended to be exempt from or in compliance with the requirements of
Section 409A, and this Agreement shall be interpreted in accordance with such
intent.

(b) Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from Section 409A,
including, but not limited to, by compliance with the short-term deferral
exemption as specified in Treas. Reg. § 1.409A-1(b)(4), or (ii) in compliance
with Section 409A, including, but not limited to, being paid pursuant to a fixed
schedule or specified date pursuant to Treas. Reg. § 1.409A-3(a) and the
provisions of this Agreement will be administered, interpreted and construed
accordingly.

(c) All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treas. Reg. § 1.409A-3(i)(1)(iv) such
that the reimbursement or provision will be deemed payable at a specified time
or on a fixed schedule relative to a permissible payment event. Specifically,
the reimbursement of an eligible expense shall be made on or before the last day
of Crockett’s taxable year following the taxable year in which the expense was
incurred.

(d) Notwithstanding any provision of this Agreement to the contrary, Crockett
and the Company agree that any benefit or benefits under this Agreement or any
other agreement or arrangement that provides for deferred compensation subject
to Section 409A payable upon Crockett’s separation from service with the Company
that are subject to

 

2



--------------------------------------------------------------------------------

the six-month delay under Section 409A(a)(2)(B) of the Code shall not be paid or
commence until the earliest of: (i) the first business day following the
expiration of six months from Crockett’s separation from service, (ii) the date
of Crockett’s death, or (iii) such earlier date as complies with the
requirements of Section 409A, provided that in no event shall any such delayed
payment be made prior to July 1, 2010.”

 

3



--------------------------------------------------------------------------------

The parties have executed this Amendment this 24th day of May, 2010, effective
as of the date specified herein.

 

TPC GROUP LLC By:  

        /s/ Charles W. Shaver

Name:   Charles W. Shaver Title:   President and Chief Executive Officer TPC
GROUP INC.

By:  

        /s/ Charles W. Shaver

Name:   Charles W. Shaver Title:   President and Chief Executive Officer
EXECUTIVE

/s/ Russell T. Crockett, Jr.

Russell T. Crockett, Jr.

 

4